           Case 1:20-cv-00056-RC Document 7 Filed 01/16/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY, )
                                      )
          Plaintiffs,                 )
                                      )
     v.                               )                         Case No. 1:20-cv-00056-RC
                                      )
DAVID BERNHARDT, et al.,              )
                                      )
          Defendants.                 )


                            MOTION FOR APPEARANCE
                     PRO HAC VICE OF ATTORNEY KYLE J. TISDEL


       Pursuant to LCvR 83.2(d), I, Samantha Ruscavage-Barz, counsel for Plaintiffs in the

above-captioned case hereby respectfully move for the admission of attorney Kyle J. Tisdel pro

hac vice before this Court. Mr. Tisdel’s office address and phone number are: Western

Environmental Law Center, 208 Paseo del Pueblo Sur, Ste. 602, Taos, NM 87571, (575) 613-

8050. Mr. Tisdel’s declaration in support of this motion and proposed order are attached hereto.

       I hereby agree to serve as Mr. Tisdel’s sponsoring member of the Bar of this Court, and

to act as local counsel with the authority to act as attorney of record for this matter.

                                       Respectfully submitted this 16th day of January, 2020,

                                       /s/ Samantha Ruscavage-Barz
                                       Bar No. CO0053
                                       WildEarth Guardians
                                       301 N. Guadalupe Street, Suite 201
                                       Santa Fe, NM 87501
                                       (505) 401-4180
                                       sruscavagebarz@wildearthguardians.org

                                       Counsel for Plaintiffs
